Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5, 8-10, 12, 15-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht (US 20110114607 A1), cited on IDS dated 2/11/2021 and in view of Bishop et al (US 20140119947 A1).
Regarding claim 1, Albrecht teaches a welding system (Figure 1), comprising: an engine-generator unit (14, Fig. 1) having an engine (16, Fig. 1) configured to drive a generator (18, Fig. 1) to produce a first power output; a battery (22, Fig. 1) configured to discharge energy to produce a second power output; and an auxiliary charger (20, Fig. 1) coupled to the battery (22) and the generator (18).

    PNG
    media_image1.png
    355
    584
    media_image1.png
    Greyscale

Albrecht does not expressly teach wherein the auxiliary charger is configured to maintain a float charge of the battery when the first and second power outputs are reduced from a base load.
Bishop et al discloses a battery charger (104, Fig. 2) couple to a power supply (102, Fig. 2) and to a battery (114, Fig. 2), the battery charger (104) is configured to charge a battery (114) in both a fast mode and a float charge mode, and can automatically switch between the charging modes (¶0038), the battery charger (104) cis capable of maintaining a float charge of the battery when the first and second power outputs are reduced from a base load.

    PNG
    media_image2.png
    452
    723
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the auxiliary charger (20) of Albrecht with the charging features used in the battery charger of Bishop et al to provide overcharging protection and protection from a reversed or disconnected battery (¶0038 of Bishop et al).
Regarding claim 2, Albrecht modified discloses the welding system of claim 1. Albrecht show wherein the auxiliary charger (20) receives power from the generator (18) as show above in Fig. 1 and as modified with  Bishop et al  would be capable of maintaining the float charge of the battery (22) using the power received from the generator (18) as shown via the electrical connection of the generator, charger and the battery in Fig. 1.
Regarding claim 5, Albrecht modified discloses the welding system of claim 1.  Albrecht suggest that the use of a power grid or other primary power sources to power welding devices was known at the time of invention (¶0003), therefore it would have been obvious to one of ordinary skill in the art to modify the auxiliary charger to receive power from a utility power source for the purpose of normal operation to maintain the float charge of the battery if the generator is not available.
Regarding claim 8, Albrecht modified discloses the welding system of claim 1. Albrecht further disclose a controller (12, Fig. 1) that is configured to selectively adjust the engine-generator unit (14) to deliver power to the auxiliary charger to enable the auxiliary power to maintain the float charge of the battery as modified. Claims 1 and 8 only requires one energy source for supplying power to the auxiliary charger, but the controller is capable of controlling a plurality of energy sources (“the controller may shift from battery provided power to engine-generator provided power during one or more breaks in the welding process”, ¶0029). Therefore, if needed, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify controller with the capability of controlling an additional energy source if the generator is out of service for the purpose of maintaining the float charge of the battery.
Regarding claim 9, Albrecht discloses a hybrid welding power supply unit (Figure 1), comprising: an auxiliary charger (20, Fig. 1) coupled to a battery (22). Albrecht is silent on the auxiliary charger being configured to maintain a float charge of the battery when the power output produced by the hybrid welding power supply unit is reduced from a base load. 
Bishop et al discloses a battery charger (104, Fig. 2) couple to a power supply (102, Fig. 2) and to a battery (114, Fig. 2), the battery charger (104) is configured to charge a battery (114) in both a fast mode and a float charge mode, and can automatically switch between the charging modes (¶0038), the battery charger (104) cis capable of maintaining a float charge of the battery when the power output produced by the hybrid welding power supply unit is reduced from a base load.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the auxiliary charger (20) of Albrecht with the charging features used in the battery charger of Bishop et al to provide overcharging protection and protection from a reversed or disconnected battery (¶0038 of Bishop et al).
Regarding claim 10, Albrecht modified discloses the hybrid welding power supply unit of claim 9. Albrecht further show wherein the auxiliary charger (20) receives power from a generator  (18, Fig. 1) of an engine-generator unit (14, Fig. 1) of the hybrid welding power supply unit and maintains the float charge of the battery using the power received from the generator (as modified by Bishop et al).
Regarding claims 12 and 18, Albrecht modified discloses the hybrid welding power supply unit of claim 9 and the method of claim 15. Albrecht suggest that the use of a power grid or other primary power sources to power welding devices was known at the time of invention (¶0003), therefore it would have been obvious to one of ordinary skill in the art to modify the auxiliary charger to receive power from a utility power source for the purpose of normal operation to maintain the float charge of the battery if the generator is not available.
Regarding claims 14 and 20, Albrecht modified discloses the hybrid welding power supply unit of claim 9 and the method of claim 15. Albrecht further disclose a controller (12, Fig. 1) that is configured to selectively adjust the engine-generator unit (14) to deliver power to the auxiliary charger to enable the auxiliary power to maintain the float charge of the battery as modified. Claims 1 and 8 only requires one energy source for supplying power to the auxiliary charger, but the controller is capable of controlling a plurality of energy sources (“the controller may shift from battery provided power to engine-generator provided power during one or more breaks in the welding process”, ¶0029). Therefore, if needed, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify controller with the capability of controlling an additional energy source if the generator is out of service for the purpose of maintaining the float charge of the battery.
Regarding claim 15, the apparatus of Albrecht modified as disclosed in claim 9, teaches a method, comprising: maintaining a float charge of a battery (Bishop et al) of a hybrid welding power supply unit (Albrecht). The condition limitation “when the power output produced by the hybrid welding power supply unit is reduced from a base load” is a contingent limitation that is not required to be performed because the condition precedent is not met, see MPEP 2111.04, II. 
Regarding claim 16, Albrecht modified discloses the method of claim 15.  Albrecht modified disclose maintaining the float charge of the battery (as modified above with Bishop et al) using power received from a generator (18) of an engine-generator unit (16) of the hybrid welding power supply unit (Figure 1).
Claims 3-4, 6-7, 11, 13, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht (US 20110114607 A1) in view of Bishop et al (US 20140119947 A1) and in view of (U.S. Patent 5,039,931), cited on IDS dated 2/11/2021.
Regarding claim 3, Albrecht modified discloses the welding system of claim 1 except wherein the auxiliary charger receives power from an alternator of the engine and maintains the float charge of the battery using the power received from the alternator when the engine idles.
Wieland is introduced to teach a battery charger circuit of Figure 3 can be used for charging a 12 volt automotive storage battery from a generator or alternator, typically providing an AC voltage less than or equal to 18 volts RMS (Column 5, lines 5-8).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the engine/ charger configuration of Albrecht with the alternator connection as taught by Wieland to provide multiple sources of power to the auxiliary charger in case the generator is out of service.
Regarding claim 4, Albrecht modified discloses the welding system of claim 3, and as discussed above, Wieland teaches an alternator/ charging circuit that is capable of charging a 12-volt battery. 
Regarding claim 6, Albrecht modified discloses the welding system of claim 1. Albrecht  does not expressly disclose power coming from a work vehicle. However, Wieland further discloses wherein the auxiliary charger (charging circuit) receiving power from an electric system of a work vehicle (Column 2, lines 43-48) that could easily be incorporated in the power scheme of Albrecht  to maintain a float charge of the battery capable as modified). Since work vehicle having the compacity to deliver power to a load, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the auxiliary charger to receive power from an electric system of a work vehicle as taught by Wieland to provide multiple sources of power to the auxiliary charger in case the generator is out of service
Regarding claim 7, Albrecht modified discloses the welding system of claim 6.  Albrecht modified does not expressly teach the work vehicle comprises a utility truck. However, since Wieland teaches an electric system of an automobile, it would have been an obvious matter of design choice to have the electric system in a utility truck for the purpose of allowing the user accessibility to off road terrain.
Regarding claims 11 and 17, Albrecht modified discloses the hybrid welding power supply unit of claim 9 and the method of claim 15, except wherein the auxiliary charger receives power from an alternator of an engine of the hybrid welding power supply unit and maintains the float charge of the battery using the power received from the alternator when the engine idles.
Wieland is introduced to teach a battery charger circuit of Figure 3 can be used for charging a 12 volt automotive storage battery from a generator or alternator, typically providing an AC voltage less than or equal to 18 volts RMS (Column 5, lines 5-8).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the engine/ charger configuration of Albrecht with the alternator connection as taught by Wieland to provide multiple sources of power to the auxiliary charger in case the generator is out of service.
Regarding claims 13 and 19, Albrecht modified discloses the hybrid welding power supply unit of claim 9 and the method of claim 15. Albrecht  does not expressly disclose power coming from a work vehicle. 
Wieland further discloses wherein the auxiliary charger (charging circuit) receiving power from an electric system of a work vehicle (Column 2, lines 43-48) that could easily be incorporated in the power scheme of Albrecht  to maintain a float charge of the battery capable as modified). 
Since work vehicle having the compacity to deliver power to a load, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the auxiliary charger to receive power from an electric system of a work vehicle as taught by Wieland to provide multiple sources of power to the auxiliary charger in case the generator is out of service
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                






.